Cutting, J.
r — It is contended, that the defendant, having been appointed agent under the Act of 1851, and given the statute bond, has thereby acquired a vested right, which could not be impaired by the law of 1853, prohibiting agents from selling to minors intoxicating liquors, so long as his license continued. With equal propriety it may be argued, that all laws are ex post facto which prohibit the sale of liquors purchased previous to their passage. A vendee has made an investment relying upon the stability of existing laws, but every year a new statute throws further impediments in his way, curtailing his rights; but no one as yet, for that cause, has seen fit in his behalf to broach the constitutional question, although the argument in this case would seem to be approximating towards it.
Section 8 of the Act of 1853 provides, that the agent “ shall not sell any such liquors to any minor,.or servant, or apprentice, knowing them to be such, without the written order of the parent, guardian or master of such person.” And it is urged, that the evidence discloses no sale, but only a delivery to the minor. But by § 9, a delivery is made “ sufficient evidence of sale.” Besides, the statute contemplates, that the verbal request of a minor shall be disregarded by the agent, otherwise the prohibition might be evaded with impunity.

Exceptions overruled and Judgment on the verdict.

Shepley, C. J., and Tenney and Appleton, J. J., concurred.